Citation Nr: 1142115	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-33 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for chronic left shoulder musculoligamentous strain/sprain with impingement syndrome (left shoulder disability), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1976 to January 1980 and from July 12, 1997, to July 29, 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO).  

The Veteran provided testimony at an August 2011 hearing before the undersigned Veterans Law Judge (VLJ) and the transcript is of record.  At this time, additional evidence with a waiver of agency of original jurisdiction review (AOJ) was also received and referral to the AOJ unnecessary.  38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran is left hand dominant.

2.  The left shoulder disability is manifested to limitation of motion at shoulder level.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation, and no more, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5200-03, 5301 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability evaluation for his left shoulder disability, rated 10 percent disabling.  The Board recognizes that generally, in an increased rating claim a Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, however, at his August 2011 Board hearing, the Veteran stated that the assignment of a 20 percent disability evaluation would satisfy his appeal.  See Board Hearing Trans., p. 10, Aug. 19, 2011.  Thus, given the assignment of a 20 percent disability evaluation, no discussion of VA's duty to notify and assist is necessary because this constitutes a full grant of the benefit sought on appeal.  

By way of history, service connection for the left shoulder disability was established in November 1998 and an initial 10 percent disability evaluation was assigned, effective July 30, 1997.  Upon receipt of his November 2005 claim, the RO issued an August 2006 determination, denying entitlement to a rating in excess of 10 percent.  The Veteran filed a timely notice of disagreement with this determination and timely perfected appellate review.  

As a foundational matter, ratings based on functional impairment of the upper extremities are predicated upon which is extremity is the Veteran's major extremity and minor extremity.  For VA rating purposes, only one extremity will be considered to be major and, absent evidence to the contrary, a Veteran will be presumed to be right hand dominant.  38 C.F.R. § 4.69.  In the present matter, the evidence confirms that the Veteran is left hand dominant, as documented at the April 2006 VA examination.  Thus, the analysis to follow will consider the Veteran's left upper extremity to be the major extremity.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

Notably, the left shoulder disability was originally rated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301, based on impairment of the relevant muscle; however, the April 2006 VA examination indicated there were no muscle related complications, but the disability did result in limited range of motion.  As such, the manifestation most characteristic of the left shoulder disability is limitation of motion and the relevant range of motion diagnostic criteria, in 38 C.F.R. § 4.71a, Diagnostic Code 5201, are most appropriate not the muscle criteria.  

The Board has considered whether the assignment of disability evaluations based on muscle impairment and limitation of motion would be appropriate, but such would constitute improper pyramiding because the rating criteria for the predominant manifestation (i.e. limitation of motion) contemplate the relevant muscle symptomatology.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the Board finds that Diagnostic Code 5301 only reflects the history of the service connected disability (i.e. the Veteran sustained an in-service injury to muscle group I), and that consideration of the muscle code is not appropriate at the present time.  See 38 C.F.R. § 4.27; see also Butts.  

Under Diagnostic Code 5201, limitation of motion to shoulder level warrants a 20 percent rating (i.e. 90 degrees).  A 30 percent rating is warranted for motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates motion limited to 25 degrees or less.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran was provided a VA examination in April 2006.  During the examination, the Veteran reported a constant, left shoulder pain, of a sharp and aching nature.  Additionally, the examiner noted that the relevant symptoms were exacerbated motion and limited the Veteran's limited ability to lift more than 10 pounds.  Range of motion examination revealed left shoulder (I) flexion to 140 degrees, with pain having its onset at 90 degrees; (II) abduction to 130 degrees, with pain having its onset at 90 degrees; and (III) internal and external rotation, respectively, to 90 degrees.  On repetitive testing, pain caused additional functional impairment and some weakness on abduction was noted.  A relevant x-ray revealed no abnormalities.  

The record also reflects regular VA treatment.  May 2008 and December 2008 VA treatment records are indicative of the Veteran's relevant treatment, with each noting his continued account of left shoulder pain, noted painful motion beyond shoulder level and the need for continued relevant treatment.  




Merits

For the entire period under review, the Board finds that the criteria for a 20 percent disability evaluation for the left shoulder disability have been met.  See Diagnostic Code 5201.

Initially, the Veteran has provided a competent and credible account of left shoulder symptomatology, to include pain and functional impairment(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence also documents his generally consistent account of symptomatology and, at least arguably, consistent objective findings, as reflected in the respective May 2008 and December 2008 VA treatment records.  Further, the April 2006 VA examination report also documents painful left shoulder motion at 90 degrees, on flexion and abduction.  Moreover, relevant left shoulder symptomatology, to include pain and weakness on abduction, has been explicitly been noted as resulting in limitation of left shoulder functioning.  See Mitchell and DeLuca.  Accordingly, in light of the evidence of relevant symptomatology relevant functional impairment, the Board finds that the criteria for a 20 percent disability evaluation have been met.  Because the Board finds that a 20 percent rating is warranted, this decision constitutes a complete grant of the benefit sought on appeal.  


ORDER

A 20 percent disability evaluation is granted for the left shoulder disability, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


